DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 9 is objected to because of the following informalities:  Please change “the expandable condition” to “the expanded condition”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2015/0250577A1) in view of Eidenschink (US 2013/0345796A1).
Regarding claim 1, Hall discloses a percutaneous procedural assembly including a tubular balloon (103) having an exterior periphery dimensioned for encasement in a blood vessel in an expandable condition [0033]. However, Hall does not disclose that the tubular balloon includes a plurality of segments consecutively arranged, each of the plurality of segments is movable between a collapsed condition and an expanded condition, each of the plurality of segments is operatively coupled in such a way as to be independently expandable relative to remaining segments of the plurality of segments.
In the same field of endeavor, inflatable balloons, Eidenschink teaches an inflatable balloon (340;Fig. 7A) that includes a plurality of segments (342) that are consecutively arranged. Each of the plurality of segments is movable between a collapsed condition and an expanded condition [0056-0057, 0066]. Each of the plurality of segments is operatively coupled in such a way as to be independently expandable relative to remaining segments of the plurality of segments [0056-0057, 0066]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tubular balloon of Hall with a plurality of segments, as taught by Eidenschink, to provide means for the user to choose a separate degree of inflation for each compartment to control the shape of the balloon to conform to the respective lumen [0057].
Regarding claim 2, the combination of Hall and Eidenschink discloses that the tubular balloon defines a central lumen that communicates to two openings, one on each end (proximal and distal) of the tubular balloon (Fig. 1, Hall).
Regarding claim 3, the combination of Hall and Eidenschink discloses that a filter (105) covers a distal opening of the tubular balloon, wherein the filter is dimensioned to separate coagulated and uncoagulated blood [0057; Hall].
Regarding claims 4 and 5, the combination of Hall and Eidenschink discloses that the filter protrudes beyond a distal end of the tubular balloon, wherein Eidenschink teaches a filter (560) having a tapered configuration that protrudes beyond an end of a balloon (540’; Fig. 8C; Eidenschink). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the filter of the tubular balloon of Hall to protrude beyond the distal end of the balloon in a tapered shape, as taught by Eidenschink, to provide means to capture sufficient emboli/debris. 
Regarding claim 6, the combination of Hall and Eidenschink discloses that the filter is an elastic body of a stiffness to resist deformation of an applied force of pressurized blood flow, wherein the filter is formed of wires [0038] as described in the instant specification [0029].
Regarding claim 7, the combination of Hall and Eidenschink discloses an elongated guide extending from a proximal end of the tubular balloon (107;Fig. 1).
Regarding claim 8, the combination of Hall and Eidenschink discloses a sheath operatively associated with the tubular balloon for introducing into the blood vessel in such a way that the sheath is slides along the elongated guide, wherein Hall discloses that the balloon may be introduced through an introducer sheath over a guide wire [0079-0080].
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Eidenschink, as applied to claim 6 above, and further in view of McGuckin, JR. et al. (US 2005/0004596A1, “McGuckin”) in view of Lee (US 2015/0342681A1).
Regarding claim 9, the combination of Hall and Eidenschink discloses providing the percutaneous procedural assembly, as described above in claim 6. An elongated guide (guide wire) is placed, a sheath is placed over the elongated guide and the percutaneous procedural assembly [0079]. However, the combination of Hall and Eidenschink does not disclose placing the elongated guide and assembly in the inferior vena cava, and sequentially moving the plurality of segments to the expanded condition.
In the same field of endeavor, delivering filters, McGuckin teaches placing a filter in the inferior vena cava and expanding the filter [0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the combination of Hall and Eidenschink with placing the elongated guide, sheath and assembly in the inferior vena cava and expanding the assembly therein, as taught by McGuckin, to provide means for capturing blood clots [0050].
In the same field of endeavor, balloon inflation, Lee teaches a balloon having a plurality of segments, wherein the segments are inflated and deflated in a sequential manner [0032, 0036]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the combination of Hall and Eidenschink with sequentially expanding the tubular balloon, as taught by Lee, to provide means for controlling the movement or rotation of the balloon when at the procedure site.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Eidenschink, as applied to claim 6 above, and further in view of McGuckin, JR. et al. (US 2005/0004596A1, “McGuckin”) in view of Fischi (US 6,468,200).
Regarding claim 9, the combination of Hall and Eidenschink discloses providing the percutaneous procedural assembly, as described above in claim 6. An elongated guide (guide wire) is placed, a sheath is placed over the elongated guide and the percutaneous procedural assembly [0079]. However, the combination of Hall and Eidenschink does not disclose placing the elongated guide and assembly in the inferior vena cava, and sequentially moving the plurality of segments to the expanded condition.
In the same field of endeavor, delivering filters, McGuckin teaches placing a filter assembly in the inferior vena cava and expanding the filter [0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the combination of Hall and Eidenschink with placing the elongated guide, sheath and assembly in the inferior vena cava and expanding the assembly therein, as taught by McGuckin, to provide means for capturing blood clots [0050].
In the same field of endeavor, balloon inflation, Fischi teaches a balloon having a plurality of segments, wherein the segments are inflated and deflated in a sequential manner (C3;L1-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the combination of Hall and Eidenschink with sequentially expanding the tubular balloon, as taught by Fischi, to provide means for controlling the shape of the balloon as it inflates.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Eidenschink, as applied to claim 9 above, and further in view of Fischi (US 6,468,200) in view of McGuckin, JR. et al. (US 2002/0193827, “McGuckin, JR”).
Regarding claim 10, the combination of Hall and Eidenschink discloses inflating the tubular balloon, capturing filtered particles, deflating the tubular balloon and removing the assembly [0084-0085, 0090]. However, the combination of Hall and Eidenschink does not disclose that the plurality of segments are sequentially collapsed or that the assembly is withdrawn from a groin region of the patient
In the same field of endeavor, balloon inflation, Fischi teaches a balloon having a plurality of segments, wherein the segments are inflated and deflated in a sequential manner (C3;L1-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the combination of Hall and Eidenschink with sequentially expanding the tubular balloon, as taught by Fischi, to provide means for controlling the shape of the balloon as it inflates.
In the same field of endeavor, filter delivery and removal, McGuckin, JR teaches a filter assembly that is removed from the inferior vena cava via a groin region (femoral vein) after being collapsed [0114].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the combination of Hall and Eidenschink with collapsing and removing the assembly via a groin region, as taught by McGuckin, JR, to provide means for safe removal after treatment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nissl (US 2009/0105641A1) and Hanson et al. (US 5,985,307) disclose segmented balloons. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771